DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to amendments and remarks filed January 6, 2022.  Claims 1-15 are currently pending.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please Amend the Title: SHADOW-CAST ENCODER APPARATUS WITH SCALE AND READHEAD PRODUCING A FRINGE PATTERN ON THE DETECTOR WITH A SPECIFIC HARMONIC DISTORTION

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
as claimed comprising more specifically in combination with a scale and a readhead, the readhead comprising at least one electromagnetic radiation source for illuminating the scale in order to produce a shadow-cast fringe pattern at a detector configured to detect the shadow-cast fringe pattern, the shadow-cast encoder apparatus being configured such that total harmonic | distortion of the shadow-cast fringe pattern which falls on the detector is not more than 6%.
Claims 2-13 are allowed because of their dependency on claim 1.
In regards to claim 14, the prior art of record individually or in combination fails to teach a shadow-cast encoder apparatus as claimed comprising more specifically in combination with a scale and a readhead, the readhead comprising at least one electromagnetic radiation source for illuminating the scale in order to produce a shadow-cast fringe pattern at a detector configured to detect the shadow-cast fringe pattern, wherein the at least one electromagnetic radiation source is configured such that (i) a magnitude of a third harmonic of the shadow-cast fringe pattern which falls on the detector is not more than 3% of a magnitude of a first harmonic of the shadow-cast fringe pattern and/or (11) a magnitude of a fifth harmonic of the shadow-cast fringe pattern which falls on the detector is not more than 3% of the magnitude of the first harmonic.
In regards to claim 15, the prior art of record individually or in combination fails to teach a shadow-cast encoder apparatus as claimed comprising: more specifically in combination with a scale and a readhead, the readhead comprising at least one group of a plurality of electromagnetic radiation sources for illuminating the scale in order to produce a shadow-cast fringe pattern and a detector for detecting the shadow-cast fringe pattern, wherein the electromagnetic radiation sources are spaced apart, in an apparatus measuring direction, by a distance D wherein: D ͌ M (ni * f +/- f/hs) where f is a pitch of the scale; h is an order of the harmonic to be cancelled; s is a number of the electromagnetic radiation sources; ni is an integer which may be the same or different for each separation if there are more than two of the electromagnetic radiation sources; and M is magnification.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Igaki et al. (US 20070102630) teaches a readhead, the readhead comprising at least one electromagnetic radiation source for illuminating the scale in order to produce a shadow-cast fringe pattern at a detector configured to detect the shadow-cast fringe pattern to reduce high harmonic components (abstract, fig. 1, paragraphs 44-52, details of the grating scale in order to remove high harmonic components of the fringe pattern that falls on the detector), but does not specifically teach a total harmonic distortion not more than 6 percent in claim 1, a total harmonic distortion not more than 3 percent in claim 14 and the specific equation in claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Response to Arguments
Applicant’s arguments, see arguments and amendments, filed January 6, 2022, with respect to claims 1 and 14 have been fully considered and are persuasive.  The rejection of the claims and their corresponding dependents has been withdrawn. 
Claim 15 remains allowable for the same reasons as stated in Office Action dated August 20, 2021.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D BENNETT whose telephone number is (571)270-3419. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JENNIFER D BENNETT/Examiner, Art Unit 2878